Citation Nr: 1232592	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  10-04 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

1.  Entitlement to service connection for a fungal infection of the right hand.

2.  Entitlement to service connection for a disorder of the low back, to include a lumbosacral strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 through December 1965, and from October 1966 through October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The claims file was subsequently transferred to the RO in New Orleans, Louisiana.  The Veteran was afforded a Board hearing, held by the undersigned, in March 2012.  The hearing transcript has been associated with the record.


FINDINGS OF FACT

1.  At the time of the Veteran's Board hearing, held on March 13, 2012, he expressed his desire to withdraw his claim for entitlement to service connection for a fungal infection of the right hand.    

2.  Since the last final denial in March 1986, relevant service treatment records have been received requiring that VA reconsider the claim for service connection for a low back disorder.  

3.  A disorder of the low back had its onset in or is otherwise attributable to service.





CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to service connection for a fungal infection of the right hand.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  A disorder of the low back was incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2011).  

In the instant case, the Veteran's claim for entitlement service connection for a low back disorder is granted herein, and the claim for service connection for a disorder of the right hand has been withdrawn.  As such, any deficiencies with regard to VCAA for these issues are harmless and non-prejudicial.  

II.  Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision or on the record at a hearing.  See 38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his authorized representative.  See 38 C.F.R. § 20.204 (2011).  

During a Board hearing held on March 13, 2012, the Veteran expressed his desire to withdraw his appeal for entitlement to service connection for a fungal infection of the right hand.  Accordingly, the Board does not have jurisdiction to review this claim, and it is dismissed.  

III. Service Connection

In this case, the Veteran has claimed that his current diagnosis of a low back disorder is etiologically-related to service.  Specifically, he contends that he fell from a large vehicle during active duty, landing on his neck and back, which lead to a currently-diagnosed back disorder.  See Transcript, p. 3.

Before discussing the merits of the Veteran's service connection claim, the Board notes that the Veteran filed a claim for service connection for a low back disorder in October 1969, immediately after separation from his second period of active service.  After failing to report for a VA examination, his claim was denied in March 1970 for unspecified reasons.  The Veteran's claim was denied once again in March 1986.  While a history of post-service back injuries was noted, the reason for the denial was not stated.  However, as he did not appeal that decision, it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  

Since that final decision, numerous service treatment records have been associated with the claims folder, first in March 2007, and then again in April 2008.  The Board observes that 38 C.F.R. § 3.156(c)(1) provides that, at any time after VA issues a decision on a claim, if it receives or associates with the claims file relevant official service department records that existed, and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Such records include service department records that are related to a claimed inservice event.  See id.  

Because these records, discussed in detail below, were not received until May 2007 and April 2008, the Board finds it likely that these records were not before the RO at the time of either prior decision, and therefore are new.  Further, service treatment records now show that the Veteran was treated for low back pain during each period of active duty service, to include a report dated March 23, 1967, in which orthopedic surgery may have been rendered or advised.  As the Veteran contends that an inservice accident precipitated his current low back diagnosis, these service treatment records are pertinent to the claim and it must be reconsidered. 

Therefore, the evidence submitted since the prior, final decision contains service department records, more specifically relevant service personnel records that appeared to have existed at time of the prior final denial but were not associated with the claims file.  It appears that the RO simply failed to obtain the service personnel records at the time of the March 1986 final decision.  There is no evidence that the RO's failure to obtain the service personnel records was because of the Veteran's failure to provide sufficient information for VA to identify and obtain such records.  Accordingly, the Board finds that the claim for service connection for a low back disorder is reopened for reconsideration under the provisions of 38 C.F.R. § 3.156(c)(1). 

To establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  

Where a Veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

The United States Court of Appeals for Veterans Claims (Court) held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).

As noted, the Veteran has a current diagnosis of a low back disorder.  See VA outpatient treatment report, January 2011.  Thus, element (1) of Hickson has been satisfied, in that the Veteran has demonstrated that he has current diagnoses for his claimed disorder.  

Turning to the question of in-service disease or injury, the Board notes that the Veteran's service treatment records contain numerous reports of low back pain.  On February 6, 1963, it was noted that the Veteran was thrown during hand-to-hand combat and subsequently reported for treatment.  It was noted that his muscles were tight and tender.  On October 8, 1964, he was diagnosed with low back strain from working on a bridge.  A report dated March 10, 1967, indicated that the Veteran slipped on ice in a parking lot, and caught himself, but in so doing he injured (twisted) his back.  The Veteran reported pain in the lower back region, lumbosacral, which was aggravated by bending forward.  There was also pain with tenderness in the high lumbar area, bilaterally, with difficulty touching his toes, as well as difficulty with right lateral flexion and rotation.  He was diagnosed with acute back strain.  The diagnosis of acute lumbosacral strain was confirmed two weeks later on March 23, 1967, and temporary duty restrictions were implemented at that time, to include no lifting over 25 pounds and no frequent bending.  See also Physical Profile Record, March 23, 1967.  Further, a note in this treatment record stated "Specialized Treatment: Orthopedic Surgery."  Under the heading "Operations and Special Therapeutic Procedures," the examiner typed "None."  As such, it is unclear as to whether orthopedic surgery was performed, or simply recommended at that time.

On March 21, 1969, it was noted that the Veteran pulled a muscle in his back.  On a Report of Medical History authored at the time of his separation in October 1969, the Veteran checked "Yes" to "Back Trouble."  That same month, he filed a service connection claim for an inservice back injury.

Post-service, the Veteran failed to report for a VA examination in connection with his claim for a back injury immediately following his second period of active duty, leading to a denial of that claim.  A June 1988 ruling on disability benefits indicated that the Veteran underwent spinal fusion, beginning at L4, in April 1978, with additional back surgery in 1980.  Private treatment reports from 1981 through 1985 document treatment for back disorders.  A December 1981 report noted that the Veteran injured his back lifting in 1978.  It was further noted that, in 1980, he fell and caught his leg in a rope, hanging upside down as a result.  The Veteran developed low back pain after each incident.  In November 1983, it was noted that the Veteran underwent three prior lumbar procedures, to include a myelogram in December 1981 which revealed a large deficit at L2-3.  At the time of the November 1983 examination, range of motion of the lumbar spine was limited, and muscle tenderness was widespread.  

A report from June 1984 noted the Veteran's continued complaints of low back pain which was aggravated by stooping and walking.  It was also noted that the myelogram procedure intensified his back pain.  The provider noted that he had treated the Veteran for low back pain since 1980.  A September 1984 report demonstrated decreased sensation and widespread muscle tenderness.  

VA outpatient treatment reports have documented complaints of low back pain throughout the appellate period.  Chronic back pain was noted in July 2002, January 2005, May 2006, and February 2009.  In January 2005, the Veteran reported a history of low back pain since 1981.  The Veteran underwent an L1-5 laminectomy in April 2006.  He reported with lumbar stenosis in May 2006 and complained of severe back pain with radiation.  It was further noted that the Veteran underwent a decompressive procedure at L4-5 and L5-S1.  A report from August 2009 diagnosed the Veteran with chronic low back pain due to degenerative disc disease, multi-level, with postoperative changes of upper lumbar laminectomy.  That diagnosis was continued in January 2011.

During the Veteran's March 2012 Board hearing, he testified that he fell off of the back of a large truck during service, as it was frozen that day and he slipped.  He stated that he was treated for that injury during service, and that he continued to have nagging back problems thereafter.  See Transcript, p. 3.  The Veteran also stated that he was hurt on the job, but that he reported prior to those incidents for pulled/strained muscles.  He testified that he was seen by his family physician for low back pain from the time of separation until his back was injured at work.  See Transcript, p. 4.  However, the physician's records had been destroyed.  See Transcript, p. 5.

Turning to lay evidence now of record, the Veteran is competent to report in-service symptomatology, such as low back pain, from his period of service to the present.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Further, the evidence is deemed credible, as his account of an inservice back injury is consistent with his military occupational specialty (MOS), and is supported by his service treatment records.  Therefore, the Veteran's lay statements have been afforded significant probative value due to their competency and credibility in the context of this appeal for service connection for a low back disorder.  

The Veteran's reports that he has experienced low back pain since separation from service may serve to support his claim for service connection.  The Veteran, even as a lay person, can attest to the occurrence of lay-observable events, or the presence of disability symptoms subject to lay observation, such as back pain.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Although lay persons are not competent to opine as to medical etiology or render medical opinions, symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  See Barr v. Nicholson; see also Grover v. West, 12 Vet. App. 109, 112 (1999); Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Service connection through continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997); see Hickson (lay evidence of in- service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

The Board notes that there is no supporting medical evidence establishing a nexus between the Veteran's complaints of continuous symptoms and his current a low back diagnosis.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) (there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  Nonetheless, as noted above, lay evidence may serve as such a nexus when a lay person's observation is competent.  

Finally, the Board notes that the Veteran's lay assertions have been consistent throughout the pendency of his appeal.  Further, the Board has deemed his statements credible, as his reports of injury are consistent with his MOS, and complaints of back pain were documented throughout each period of service.  The Veteran reported back problems on separation from service in October 1969, and he filed a claim for service connection for a back injury immediately thereafter.

While VA could undertake additional development to clarify the etiology of the Veteran's back disorder, based on the Veteran's competent and credible testimony, the numerous service treatment reports detailing low back pain and an inservice injury, to include the report from March 1967 which made a reference to "orthopedic surgery," as well as the fact that the Veteran filed for service connection for a back disorder immediately following his period of active service and required orthopedic surgery as early as 1978, the Board affords the Veteran all reasonable doubt and finds that there exists an approximate balance of evidence for and against the appeal.  

The Board is cognizant of the Veteran's two post-service accidents, each resulting in complaints of back pain and leading to surgical correction.  Also noted is a VA outpatient treatment record, dated January 20, 2005, in which the Veteran reported a history of low back pain following an injury in 1981.  However, the Board notes that, when the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  Accordingly, with resolution of doubt in the Veteran's favor, the Board concludes that a grant of service connection for a low back disorder is warranted. 


ORDER

Entitlement to service connection for a disorder of the low back, to include a lumbosacral strain, is granted.



____________________________________________
JONATHAN KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


